 

Exhibit 10.2.2

 

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective January 1, 2004, between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (the “Company”), and TOM L. WARD, an
individual (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated effective July 1, 1998 as amended by the
First Amendment to Amended and Restated Employment Agreement dated December 31,
1998 and as further amended by the Second Amended and Restated Employment
Agreement dated January 1, 2001 (together the “Prior Agreements”);

 

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreements in their entirety.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

 

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement.

 

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in achieving the most
profitable operation of the Company and the Company’s affiliated entities
consistent with developing and maintaining a quality business operation.

 

  2.1 Specific Duties. The Executive will serve as President and Chief Operating
Officer for the Company. From time to time, the Executive may be appointed as an
officer of one (1) or more of the Company’s subsidiaries. During the term of
this Agreement, the Executive will be nominated for election or appointed to
serve as a director of the Company and one (1) or more of the Company’s
subsidiaries. The Executive will use the Executive’s best efforts to perform all
of the services required to fully and faithfully execute the offices and
positions to which the Executive is appointed and such other services as may be
reasonably directed by the Board of Directors of the Company in accordance with
this Agreement.

 



--------------------------------------------------------------------------------

  2.2 Modifications. The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board of Directors of the
Company. However, except for termination for Cause (as hereinafter defined)
under paragraph 6.1.2 of this Agreement, the failure of the Executive to be
elected, be reelected or serve as a director of the Company during the term of
this Agreement, the removal of the Executive as a member of the board of
directors of the Company, the withdrawal of the designation of the Executive as
President and Chief Operating Officer of the Company, or the assignment of the
performance of duties incumbent on the foregoing offices to other persons
without the prior written consent of the Executive will constitute termination
without Cause by the Company.

 

  2.3 Rules and Regulations. From time to time, the Company may issue policies
applicable to employees and the Executive including an Employment Policies
Manual that addresses frequently asked questions regarding the Company. The
Executive agrees to comply with such policies, except to the extent such
policies are inconsistent with this Agreement. The policies and the Employment
Policies Manual are subject to change without notice in the sole discretion of
the Company at any time. In the event of a conflict between such policies and
this Agreement, this Agreement will control over the terms of the Employment
Policies Manual.

 

  2.4 Stock Investment. During the term of this Agreement, the Executive agrees
to hold shares of the Company’s common stock having an aggregate Investment
Value (as hereafter defined) greater than five hundred percent (500%) of the
compensation paid to the Executive under paragraphs 4.1 and 4.2 of this
Agreement during such calendar year. Any shares of common stock acquired by the
Executive prior to the date of this Agreement and still owned by the Executive
during the term of this Agreement may be used to satisfy the requirement to own
common stock. For purposes of this paragraph, the “Investment Value” of each
share of stock will be as follows: (a) for shares purchased in the open market
the price paid by the Executive for such shares; (b) for shares acquired after
the Company’s initial public offering (“IPO”) in February 1993 through the
exercise of stock options or other than through open market purchases, the fair
market value of the common stock on the date the option was exercised or the
stock was acquired; and (c) for shares acquired prior to the Company’s IPO, the
price obtained for stock in the IPO adjusted for subsequent stock splits. This
paragraph will become null and void if the Company’s common stock ceases to be
listed on the New York Stock Exchange, the National Association of Securities
Dealers Automated Quotation System or other national exchange. The Company has
no obligation to sell or to purchase from the Executive any of the Company’s
stock in connection with this paragraph 2.4 and has made no representations or
warranties regarding the Company’s stock, operations or financial condition.

 

-2-



--------------------------------------------------------------------------------

3. Other Activities. Except for the activities (the “Permitted Activities”)
expressly permitted by paragraphs 3.1 and 3.2 of this Agreement or approved by
the board of directors of the Company, the Executive will not: (a) engage in
business independent of the Executive’s employment by the Company which requires
any substantial portion of the Executive’s time; (b) serve as an officer or
director of any public corporation, partnership, company, or firm; (c) except
for passive investments that do not violate this Agreement and require only a
minimal portion of the Executive’s time, serve as a general partner or member of
any corporation, partnership, company or firm; or (d) directly or indirectly
invest in, participate in or acquire an interest in any oil and gas business,
including, without limitation, (i) producing oil and gas, (ii) drilling, owning
or operating oil and gas leases or wells, (iii) providing services or materials
to the oil and gas industry, (iv) marketing or refining oil or gas, or (v)
owning any interest in any corporation, partnership, company or entity which
conducts any of the foregoing activities. The limitations in this paragraph 3
will not prohibit an investment by the Executive in publicly traded securities.
Notwithstanding the foregoing, the Executive will be permitted to participate in
the following activities that will be deemed to be approved by the Company, if
such activities are undertaken in strict compliance with this Agreement. The
foregoing will not prohibit the ownership of royalty interests where the
Executive owns or previously owned the surface of the land covered by the
royalty interest and the ownership of the royalty interest is incidental to the
ownership of the surface estate or the ownership of royalty, overriding royalty
or working interests that are received by gift, inheritance or were acquired
prior to the Executive’s date of first employment with the Company.

 

  3.1 Existing Interests. The Executive has in the past conducted oil and gas
activities individually and through TLW Investments, Inc., TLW Production
Company and other entities owned or controlled by the Executive (collectively,
the “Executive Affiliates”). The Executive will be permitted to continue to
conduct oil and gas activities (including participation in new wells) directly
or through the Executive Affiliates, but only to the extent such activities are
conducted on oil and gas leases or interests which the Executive or Executive
Affiliates owned or had the right to acquire as of July 1, 2001, or which the
Executive or the Executive Affiliates acquired from the Company under this
Agreement or prior agreements with the Company (collectively, the “Prior
Interests”). To the extent that the oil and gas interests or activities covered
by this paragraph 3.1 are operated by the Company, the ownership and
participation will be subject to the payment provisions set forth in this
paragraph 3.

 

  3.2

Company’s Activities. The Executive or the designated Executive Affiliate will
be permitted to acquire on the terms and conditions set forth herein an interest
in the governmental, spacing or production unit for each of the wells (the
“Program Wells”) spudded by any of the Company Entities (as hereafter defined)
in any Calendar Quarter (as hereafter defined) during the Participation Term (as
hereafter defined). The Program Wells include any well spudded during such
Calendar Quarter in which the Company Entities

 

-3-



--------------------------------------------------------------------------------

 

participate as a non-operator. Program Wells will include grass-roots wells only
and will exclude re-entries of existing wells.

 

  3.2.1  Election. On or before the date which is thirty (30) days before the
first (1st) day of each Calendar Quarter, the Executive will provide notice to
the Compensation Committee of the Company’s Board of Directors of the
Executive’s intent to participate in Program Wells during the succeeding
Calendar Quarter and the minimum percentage working interest which the Executive
proposes to participate with during such Calendar Quarter (the “Acquisition
Percentage”). The Executive’s elected Acquisition Percentage for any Calendar
Quarter will not exceed two and one-half percent (2.5%) on an eight-eighths
(8/8ths) basis. If prior to the date specified herein, the Executive fails to
provide notice of the Executive’s intent to participate or of the Acquisition
Percentage for a Calendar Quarter, the amount of the Acquisition Percentage for
the Calendar Quarter will be deemed to be equal to the Acquisition Percentage
for the immediately preceding Calendar Quarter.

 

  3.2.2  Amount of Participation. On election to participate and the designation
of the Acquisition Percentage for a Calendar Quarter, the Executive will be
deemed to have elected to participate in each Program Well spudded during such
Calendar Quarter with a working interest equal to the greater of the following
determined on a well-by-well basis (the “Minimum Participation”): (a) the
Acquisition Percentage for such Program Well (as adjusted for any well under
paragraph 3.2.3); or (b) the Prior Interest of the Executive or the Executive
Affiliates in the drilling unit for such Program Well. If the foregoing clause
(a) is applicable to a Program Well, then the Company will assign or allocate to
the Executive or the designated Executive Affiliate a unit working interest in
the Program Well sufficient to cause the Executive and the Executive Affiliates’
combined interest in such Program Well to equal the Acquisition Percentage
(including in such computation any Prior Interests). The interest to be assigned
or allocated under this paragraph to cause the Executive’s participation to be
equal to the Acquisition Percentage will be derived proportionately from all the
interests owned by the Company in the Program Wells (including non-consenting
interests, back-in interests, leased royalty interests, overriding royalty
interests or other similar interests) so that the interests assigned or
allocated to the Executive are substantially similar to the interests retained
by the Company. If the Executive elects not to participate in Program Wells
during a Calendar Quarter, then the Executive can elect to participate or not
participate with any Prior Interests under the existing agreements related to
such Prior Interests.

 

-4-



--------------------------------------------------------------------------------

  3.2.3  Minimum Company Working Interest Ownership Level. If the combined
interests in a specific Program Well to be assigned or allocated by the Company
to the Executive and Mr. Aubrey K. McClendon under their respective employment
agreements causes the Company’s working interest (determined after consideration
of any carried or reversionary interests) on the spud date for such Program Well
to be less than twelve and one-half percent (12.5%) on an eight-eighths (8/8ths)
basis, then the Acquisition Percentage for that Program Well will be equal to
zero for purposes of paragraph 3.2.2 of this Agreement. If this paragraph 3.2.3
prohibits the Executive’s participation in a Program Well, then Mr. McClendon
will also not be entitled to participate in such Program Well under his
employment agreement.

 

  3.3 Conditions of Participation. The Participation by the Executive in each
Program Well will be on no better terms than the terms agreed to by unaffiliated
third party participants in connection with the participation in such Program
Well or similar wells operated by the Company Entities. The Acquisition
Percentage cannot be changed during any Calendar Quarter without the prior
approval of the members of the Compensation Committee of the Company’s board of
directors. Any participation by the Executive under paragraph 3.2 is also
conditioned on the Executive’s participation in each Program Well spudded during
such Calendar Quarter in an amount equal to the Minimum Participation. The
Executive hereby agrees to execute and deliver any documents reasonably
requested by the Company and hereby appoints the Company as the Executive’s
agent and attorney-in-fact to execute and deliver such documents if the
Executive fails or refuses to execute such documents. The Executive further
agrees to pay all joint interest billings promptly after receipt of the
Company’s invoice in accordance with the applicable joint operating agreement
or, in the absence of an applicable joint operating agreement, the standard
joint operating agreement used by the Company in the ordinary conduct of its
business.

 

  3.4 Definitions. For purposes of this Agreement, the term: (a) “Calendar
Quarter” means the three (3) month periods commencing on the first (1st) day of
January, April, July and October; (b) the term “Company Entities” means the
Company, any affiliate or successor to the Company, any entity which controls,
subsequently owns or is under common control with the Company and any subsidiary
corporation, partnership, limited liability company or other entity owned by,
controlled by or under common control with any of the foregoing (whether direct
or indirect); and (c) “Participation Term” means the term of this Agreement plus
five (5) years after a termination under paragraphs 6.1.1 or 6.3 of this
Agreement.

 

-5-



--------------------------------------------------------------------------------

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

 

  4.1 Base Salary. A base salary (the “Base Salary”), in an annual rate of not
less than Eight Hundred Thousand Dollars ($800,000.00), will be paid to the
Executive in equal semi-monthly installments, beginning January 15, 2004, during
the term of this Agreement.

 

  4.2 Bonus. In addition to the Base Salary described at paragraph 4.1 of this
Agreement, the Company may periodically pay bonus compensation to the Executive.
Any bonus compensation will be at the absolute discretion of the Company in such
amounts and at such times as the Compensation Committee of the Board of
Directors of the Company may determine.

 

  4.3 Equity Compensation. In addition to the compensation set forth in
paragraphs 4.1 and 4.2 of this Agreement, the Executive may periodically receive
grants of stock options, restricted stock or other equity related awards from
the Company’s various stock compensation plans, subject to the terms and
conditions thereof.

 

  4.4 Benefits. The Company will provide the Executive such retirement benefits,
reimbursement of reasonable expenditures for dues, travel and entertainment and
other benefits on terms customarily provided by the Company from time to time.
The Company will also provide the Executive the opportunity to apply for
coverage under the Company’s medical, life and disability plans, if any. If the
Executive is accepted for coverage under such plans, the Company will provide
such coverage on the same terms as is customarily provided by the Company to the
plan participants as modified from time to time. The following specific benefits
will also be provided to the Executive at the expense of the Company:

 

  4.4.1  Vacation. The Executive will be entitled to take up to five (5) weeks
of paid vacation each calendar year during the term of this Agreement. No
additional compensation will be paid for failure to take vacation and no
vacation may be carried forward from one calendar year to another.

 

  4.4.2 

Membership Dues. The Company will reimburse the Executive for: (a) the monthly
dues necessary to maintain a full membership in (1) golf and/or country club in
the Oklahoma City area selected by the Executive; and (b) the reasonable cost of
any qualified business entertainment at such country club. All other costs,
including, without implied limitation, any initiation costs, initial membership
costs, personal use and business entertainment unrelated to the Company

 

-6-



--------------------------------------------------------------------------------

 

will be the sole obligation of the Executive and the Company will have no
liability with respect to such amounts.

 

  4.4.3  Travel. The Executive will receive a monthly cash allowance in the
amount of Two Thousand Dollars ($2,000.00) to defer a portion of the Executive’s
cost of acquiring, operating and maintaining an automobile for use in the
Executive’s employment. Additionally, for safety and security reasons, the
Executive will be required to utilize aircraft owned or leased by the Company
for business and personal use in the Western Hemisphere (including North
America, South America and the surrounding oceans) and will not be required to
reimburse the Company for any cost related to such use. In addition, the
Executive’s immediate family members may use such company aircraft for their
personal use to the same extent. When a family member travels without the
Executive, then the Executive agrees to reimburse the company for the variable
costs of such use. For purposes of this Agreement, the variable cost of using
the Company’s aircraft means the variable costs directly identifiable with each
use (including fuel, pilot charges, landing fees, hourly charges under
co-ownership arrangements and other such costs), but specifically excluding any
fixed costs of the aircraft (including acquisition costs and depreciation). The
Executive will pay all personal income taxes accruing as a result of the
personal use of the Company’s aircraft by the Executive under this paragraph.

 

  4.4.4  Accounting Support. The Executive will be permitted to utilize the
Company’s office space, computer facilities and personnel to provide accounting
services, records maintenance and tax advice and tax return preparation for the
Executive’s (and his family’s) personal business investments and activities. The
Executive will not be required to pay any amount to the Company in connection
with such accounting support.

 

  4.5

Gross-Up Payment. In the event it is determined that any payment or distribution
by the Company or the Company Entities to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this paragraph 4.5) (a “Payment”) is subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Code”) or
any interest or penalties related to such excise tax (collectively, the “Excise
Tax”), the Executive will be entitled to receive an additional payment (a
“Gross-Up Payment”) from the Company. The Gross-Up Payment will be equal to the
amount such that after payment by the Executive of all taxes (including the
Excise Tax, income taxes, interest and penalties imposed with respect to such
taxes) on the Gross-Up

 

-7-



--------------------------------------------------------------------------------

 

Payment, the Executive will retain an amount of the Gross-Up Payment equal to
the Excise Tax imposed on the Payment.

 

  4.5.1  Determination. Subject to the provisions of paragraph 4.5.2 all
determinations required to be made under this paragraph 4.5 (including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized) will be made by a nationally recognized
certified public accounting firm designated by the Executive (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations both
to the Company and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is reasonably requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a Change of Control (as hereinafter defined), the Executive
will be entitled to appoint another nationally recognized accounting firm to
make the determinations required under this paragraph (which accounting firm
will then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm will be paid by the Company. Any Gross-Up
Payment required to be paid under this paragraph 4.5 will be paid by the Company
to the Executive within five (5) days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm will be binding on the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm, the Gross-Up Payment made by the Company may be less than
actually required (an “Underpayment”) consistent with the calculations required
to be made hereunder. In the event that the Company exhausts its remedies
pursuant to paragraph 4.5.2 below and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm will determine the amount
of the Underpayment that has occurred and any such Underpayment will be promptly
paid by the Company to or for the benefit of the Executive.

 

  4.5.2 

Contest of Claims. The Executive will notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and will apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive will not pay such claim prior to the expiration of the thirty (30) day
period following the date on which the Executive notifies the Company

 

-8-



--------------------------------------------------------------------------------

 

(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such thirty (30) day period that the Company desires
to contest such claim, the Executive will: (a) provide to the Company any
information reasonably requested by the Company relating to such claim; (b) take
such action in connection with contesting such claim as the Company reasonably
requests in writing including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company; (c) cooperate with the Company in good faith as necessary to
effectively contest such claim; and (d) permit the Company to participate in any
proceedings relating to such claim. The Company will bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with the contest of the claim and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such protest (including payment of costs and expenses as provided hereunder).
Without limitation on the foregoing provisions, the Company will control all
proceedings related to such contested claim, may at its sole option pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may at its sole option
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner. The Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
reasonably determines. If the Company directs the Executive to pay a claim and
sue for a refund, the Company will be required to advance the amount of such
payment to the Executive on an interest-free basis and agrees to indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance, provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contested claim will be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive will be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

-9-



--------------------------------------------------------------------------------

  4.5.3  Refunds. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to paragraph 4.5.2, the Executive becomes entitled to
receive any refund with respect to such claim the Executive will (subject to the
Company’s complying with the requirements of paragraph 4.5.2) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph 4.5.2, a
determination is made that the Executive will not be entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of (30)
days after such determination, then the advance will be forgiven and will not be
required to be repaid and the amount of such advance will offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

  4.6 Compensation Review. The compensation of the Executive will be reviewed
not less frequently than semi-annually by the Compensation Committee of the
Board of Directors of the Company. The compensation of the Executive prescribed
in paragraph 4 of this Agreement (including benefits) may be increased at the
discretion of the Compensation Committee of the Board of Directors of the
Company, but may not be reduced without the prior written consent of the
Executive.

 

5. Term. In the absence of termination as set forth in paragraph 6 below, this
Agreement will extend for a term of five (5) years commencing on January 1,
2004, and ending on December 31, 2008 (the “Expiration Date”) as extended from
time to time. Unless the Company provides thirty (30) days prior written notice
of non-extension to the Executive, on each January 31 during the term of this
Agreement, the term and the Expiration Date will be automatically extended for
one (1) additional year so that the remaining term on this Agreement will be not
less than four (4) and not more than five (5) years.

 

6. Termination. This Agreement will continue in effect until the expiration of
the term set forth in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

 

  6.1 Termination by Company. The Company will have the following rights to
terminate this Agreement:

 

  6.1.1 

Termination without Cause. The Company may terminate this Agreement without
Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
ninety (90) business days after the date of such notice (the “Termination
Date”). In the event the Executive is terminated without Cause (other than a CC
Termination under

 

-10-



--------------------------------------------------------------------------------

 

paragraph 6.3 of this Agreement), the Executive will receive as termination
compensation: (a) Base Compensation (as hereafter defined) during the remaining
term of this Agreement, but in any event through the Expiration Date; (b) any
benefits provided by operation of paragraph 4.4 of this Agreement during the
remaining term of this Agreement, but in any event through the Expiration Date
(including, without implied limitation, suitable office space, secretarial and
accounting support at the levels presently provided by the Company to the
Executive); and (c) any vacation pay accrued through the Termination Date. For
purposes of this Agreement the term “Base Compensation” means the Executive’s
current Base Salary under paragraph 4.1 on the Termination Date plus the bonus
compensation received by the Executive during the twelve (12) month period
preceding the Termination Date.

 

  6.1.2 

Termination for Cause. The Company may terminate this Agreement for Cause. For
purposes of this Agreement, “Cause” means: (a) the willful and continued failure
of the Executive to perform substantially the Executive’s duties with the
Company or one of the Company Entities (other than a failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board of Directors
which specifically identifies the manner in which the Board of Directors
believes that the Executive has not substantially performed the Executive’s
duties; or (b) the willful engaging by the Executive in illegal conduct, gross
misconduct or a clearly established violation of the Company’s code of conduct,
in each case which is materially and demonstrably injurious to the Company. For
purposes of this provision, an act or failure to act, on the part of the
Executive, will not be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based on authority given pursuant to a resolution duly
adopted by the Board of Directors or based on the advice of counsel for the
Company will be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. In the event
this Agreement is terminated for Cause, the Company will not have any obligation
to provide any further payments or benefits to the Executive after the effective
date of such termination. This Agreement will not be deemed to have terminated
for Cause unless a written determination specifying the reasons for such
termination is made, approved by a majority of the independent and disinterested
members of the Board of Directors of the Company and delivered to the Executive.
Thereafter, the Executive will have the right for a period of thirty (30) days
to request a Board of Directors

 

-11-



--------------------------------------------------------------------------------

 

meeting to be held at a mutually agreeable time and location within the
following thirty (30) days, at which meeting the Executive will have an
opportunity to be heard. Failing such determination and opportunity for hearing,
any termination of this Agreement will be deemed to have occurred without Cause.

 

  6.2 Termination by Executive. The Executive may voluntarily terminate this
Agreement with or without Cause by the service of written notice of such
termination to the Company specifying an effective date of such termination
ninety (90) days after the date of such notice, during which time the Executive
may use remaining accrued vacation days, or at the Company’s option, be paid for
such days. In the event this Agreement is terminated by the Executive, neither
the Company nor the Executive will have any further obligations hereunder
including, without limitation, any obligation of the Company to provide any
further payments or benefits to the Executive after the effective date of such
termination.

 

  6.3 Termination After Change in Control. If during the term of this Agreement
there is a “Change of Control” and within three (3) years thereafter there is a
CC Termination (as hereafter defined), then the Executive will be entitled to a
severance payment (in addition to any other rights and other amounts payable to
the Executive under this Agreement or otherwise) in an amount equal to the sum
of the following: (a) five (5) times the Executive’s Base Compensation; plus (b)
five (5) times the value of any benefits provided by operation of paragraph 4.4
of this Agreement during the preceding twelve (12) months; plus (c) any
applicable Gross-Up Payment. If the foregoing amount is not paid within ten (10)
days after the CC Termination, the unpaid amount will bear interest at the per
annum rate of 12%. In addition, for a period of twelve (12) months after a CC
Termination, the Company will provide at no cost to the Executive suitable
office space and secretarial and accounting support at the levels presently
provided by the Company.

 

  6.3.1  Change of Control. For the purpose of this Agreement, a “Change of
Control” means the occurrence of any of the following:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change of

 

-12-



--------------------------------------------------------------------------------

Control: (i) any acquisition directly from the Company; (ii) any acquisition by
the Company; (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of paragraph (c) of
this paragraph 6.3.1.

 

(b) The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.

 

(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of

 

-13-



--------------------------------------------------------------------------------

such corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

 

(d) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  6.3.2  CC Termination. The term “CC Termination” means any of the following:
(a) this Agreement expires in accordance with its terms; (b) this Agreement is
not extended under paragraph 5 of this Agreement and the Executive resigns
within one (1) year after such non-extension; (c) the Executive is terminated by
the Company other than under paragraphs 6.1.2, 6.4 or 6.5 based on adequate
grounds; (d) the Executive resigns as a result of a change in the Executive’s
duties or title, a reduction in the Executive’s then current compensation, a
required relocation more than 25 miles from the Executive’s then current place
of employment or a default by the Company under this Agreement; (e) the failure
by the Company after a Change of Control to obtain the assumption of this
Agreement, without limitation or reduction, by any successor to the Company or
any parent corporation of the Company; or (f) after a Change of Control has
occurred, the Executive agrees to remain employed by the Company for a period of
three (3) months to assist in the transition and thereafter resigns.

 

  6.4 Incapacity of Executive. If the Executive suffers from a physical or
mental condition, which in the reasonable judgment of the Company’s Board of
Directors, prevents the Executive in whole or in part from performing the duties
specified herein for a period of four (4) consecutive months, the Executive may
be terminated. Although the termination will be deemed as a termination with
Cause, any compensation payable under paragraph 4 of this Agreement will be
continued through the remaining term of this Agreement, but in any event through
the Expiration Date. Notwithstanding the foregoing, the Executive’s Base Salary
specified in paragraph 4.1 of this Agreement will be reduced by any benefits
payable under any disability plans provided by the Company under paragraph 4.4
of this Agreement.

 

  6.5

Death of Executive. If the Executive dies during the term of this Agreement, the
Company may thereafter terminate this Agreement without compensation to the
Executive’s estate except: (a) the obligation to continue the Base Salary
payments under paragraph 4.1 of this Agreement for twelve (12) months after the
effective date of such termination, and (b) the benefits

 

-14-



--------------------------------------------------------------------------------

 

described in paragraph 4.4 of this Agreement accrued through the effective date
of such termination.

 

  6.6 Effect of Termination. The termination of this Agreement will terminate
all obligations of the Executive to render services on behalf of the Company,
provided that the Executive will maintain the confidentiality of all information
acquired by the Executive during the term of his employment in accordance with
paragraph 7 of this Agreement. In the event of a termination under paragraphs
6.1.1 or 6.3 of this Agreement, the Executive’s right to participate in Program
Wells will continue in accordance with paragraph 3 of this Agreement through the
Expiration Date as extended under this Agreement. Except as otherwise provided
in this paragraph 6, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of this Agreement. In the event that payments are required to be
made by the Company under this paragraph 6, the Executive will not be required
to seek other employment as a means of mitigating the Company’s obligations
hereunder resulting from termination of the Executive’s employment and the
Company’s obligations hereunder (including payment of severance benefits) will
not be terminated, reduced or modified as a result of the Executive’s earnings
from other employment or self-employment. All keys, entry cards, credit cards,
files, records, financial information, furniture, furnishings, equipment,
supplies and other items relating to the Company will remain the property of the
Company. The Executive will have the right to retain and remove all personal
property and effects that are owned by the Executive and located in the offices
of the Company. All such personal items will be removed from such offices no
later than ten (10) days after the effective date of termination, and the
Company is hereby authorized to discard any items remaining and to reassign the
Executive’s office space after such date. Prior to the effective date of
termination, the Executive will cooperate with the Company to provide for the
orderly termination of the Executive’s employment.

 

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the business of the Company is predicated.
The Executive agrees not to disclose to any person other than the Company’s
employees or the Company’s legal counsel nor use for any purpose, other than the
performance of this Agreement, any confidential information (“Confidential
Information”). Confidential Information includes data or material (regardless of
form) which is: (a) a trade secret; (b) provided, disclosed or delivered to
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any customer, borrower or business associate of the Company or any
public authority having jurisdiction over the Company of any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of Executive or the Company (whether or not such

 

-15-



--------------------------------------------------------------------------------

information was developed in the performance of this Agreement) with respect to
the Company or any assets oil and gas prospects, business activities, officers,
directors, employees, borrowers or customers of the foregoing. However,
Confidential Information will not include any information, data or material
which at the time of disclosure or use was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party, or was otherwise developed or obtained independently
by the person to whom disclosed without a breach of this Agreement. On request
by the Company, the Company will be entitled to a copy of any Confidential
Information in the possession of the Executive. The Executive also agrees that
the provisions of this paragraph 7 will survive the termination, expiration or
cancellation of this Agreement for a period of one (1) year. The Executive will
deliver to the Company all originals and copies of the documents or materials
containing Confidential Information. For purposes of paragraphs 7, 8, and 9 of
this Agreement, the Company expressly includes any of the Company Entities.

 

8. Non-competition. For a period ending six months after the later of the
Executive’s termination or the termination of the Executive’s participation
rights as described in paragraph 3 of this Agreement, the Executive will not
acquire, attempt to acquire or aid another in the acquisition or attempted
acquisition of an interest in oil and gas assets, oil and gas production, oil
and gas leases, minerals interests, oil and gas wells or other such oil and gas
exploration, development or production activities within any spacing unit in
which the Company owns an oil an gas interest on the date of the resignation or
termination of the Executive. In addition, the Executive will not solicit,
induce, entice or attempt to entice any employee, contractor, customer, vendor
or subcontractor to terminate or breach any relationship with the Company or the
Company’s affiliates for the Executive’s own account or for the benefit of
another party. The Executive further agrees that the Executive will not
circumvent or attempt to circumvent the foregoing agreements by any future
arrangement or through the actions of a third party. The foregoing will not
prohibit the activities which are expressly permitted by paragraph 3 of this
Agreement.

 

9. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes or know-how that are
generated or conceived by the Executive during the term of this Agreement,
whether generated or conceived during the Executive’s regular working hours or
otherwise, will be the sole and exclusive property of the Company. Whenever
requested by the Company (either during the term of this Agreement or
thereafter), the Executive will assign or execute any and all applications,
assignments and or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title, and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or

 

-16-



--------------------------------------------------------------------------------

conceived by the Executive and referred to above (except as they may be included
in the patents, copyrights or registered trade names or trademarks of the
Company, or corporations, partnerships or other entities which may be affiliated
with the Company) will not be exclusive property of the Company at any time
after having been disclosed or revealed or have otherwise become available to
the public or to a third party on a non-confidential basis other than by a
breach of this Agreement, or after they have been independently developed or
discussed without a breach of this Agreement by a third party who has no
obligation to the Company or the Company Entities.

 

10. Arbitration. The parties will attempt to promptly resolve any dispute or
controversy arising out of or relating to this Agreement or termination of the
Executive by the Company. Any negotiations pursuant to this paragraph 10 are
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to reach a settlement amicably, the
dispute will be submitted to binding arbitration before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. The arbitrator will be instructed and empowered to take
reasonable steps to expedite the arbitration and the arbitrator’s judgment will
be final and binding upon the parties subject solely to challenge on the grounds
of fraud or gross misconduct. Except for damages arising out of a breach of
paragraphs 6, 7, 8 or 9 of this Agreement, the arbitrator is not empowered to
award total damages (including compensatory damages) that exceed 300% of
compensatory damages and each party hereby irrevocably waives any damages in
excess of that amount. The arbitration will be held in Oklahoma County,
Oklahoma. Judgment upon any verdict in arbitration may be entered in any court
of competent jurisdiction and the parties hereby consent to the jurisdiction of,
and proper venue in, the federal and state courts located in Oklahoma County,
Oklahoma. The Company will pay the costs and expenses of the arbitration
including, without implied limitation, the fees for the arbitrators. Unless
otherwise expressly set forth in this Agreement, the procedures specified in
this paragraph 10 will be the sole and exclusive procedures for the resolution
of disputes and controversies between the parties arising out of or relating to
this Agreement. Notwithstanding the foregoing, a party may seek a preliminary
injunction or other provisional judicial relief if in such party’s judgment such
action is necessary to avoid irreparable damage or to preserve the status quo.

 

11. Miscellaneous. The parties further agree as follows:

 

  11.1 Time. Time is of the essence of each provision of this Agreement.

 

  11.2

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid,

 

-17-



--------------------------------------------------------------------------------

 

directed to the following address or to such other or additional addresses as
any party might designate by written notice to the other party:

 

To the Company:

  

Chesapeake Energy Corporation

Post Office Box 18496

Oklahoma City, OK 73154-0496

Attn: Marcus C. Rowland

To the Executive:

  

Mr. Tom L. Ward

19200 North Rockwell Avenue

Oklahoma City, Oklahoma 73003-9200

 

  11.3 Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement.

 

  11.4 Construction. If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law. This Agreement is intended to be interpreted, construed
and enforced in accordance with the laws of the State of Oklahoma.

 

  11.5 Entire Agreement. Except as provided in paragraph 2.3 of this Agreement,
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein contained, and no modification hereof will
be effective unless made by a supplemental written agreement executed by all of
the parties hereto.

 

  11.6 Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof.

 

  11.7

Attorneys’ Fees. If any party institutes an action, proceeding or arbitration
against any other party relating to the provisions of this Agreement or any
default hereunder, the Company will be responsible for paying the Company’s
legal fees and expenses and the Company will be required to reimburse the
Executive for reasonable expenses and legal fees incurred by

 

-18-



--------------------------------------------------------------------------------

 

the Executive in connection with the resolution of such action or proceeding,
including any costs of appeal.

 

  11.8 Supercession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior employment agreements (including the
Prior Agreement). On execution of this Agreement by the Company and the
Executive, the relationship between the Company and the Executive after the
effective date of this Agreement will be governed by the terms of this Agreement
and not by any other agreements, oral or otherwise.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

CHESAPEAKE ENERGY CORPORATION, an

Oklahoma corporation

By:        

--------------------------------------------------------------------------------

   

Marcus C. Rowland, Executive Vice

President and Chief Financial Officer

   

(the “Company”)

 

By:        

--------------------------------------------------------------------------------

    Tom L. Ward, individually    

(the “Executive”)

 

-19-